—In a negligence action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of a judgment of the *372Supreme Court, Kings County (Bernstein, J.), entered December 12, 1995, as failed to award him $38,000 for lost earnings.
Ordered that the appeal is dismissed, without costs or disbursements, for failure to compile a complete record on appeal in accordance with the rules of this Court (see, CPLR 5526; 22 NYCRR 670.10 [a]).
Based on the completely inadequate record submitted on the appeal, we are unable to properly determine the appeal. Bracken, J. P., Friedmann, Florio and McGinity, JJ., concur.